DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 26 August 2021.

Regarding Previous Claim Objections
Previous objection to claim 10 has been withdrawn in view of the amendment of the objected claim.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 1-20 has been partially withdrawn in view of the amendment of the rejected claims. Please, find details below in the corresponding section.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 10-13] with respect to rejection of claims 1-2, 5-9, 12, 14-16, 19-20 have been fully considered and are persuasive. Previous rejection of claims 1-2, 5-9, 12, 14-16, 19-20 has been withdrawn in view of the amendment of the rejected claims.

Claim Status
Claims 1, 4, 8, 9, 11, 15, 18 have been amended. Claims 3, 10, 17 have been canceled. Thus, claims 1, 2, 4-9, 11-16, 18-20 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 23, “the first temperature value” lacks of antecedent basis.

For claim 2:
In line 8, it is unclear whether “a first temperature value” is different from claim 1.

For claim 8:
In line 28, “the first temperature value” lacks of antecedent basis.

For claim 9:
In line 11, it is unclear whether “a first temperature value” is different from claim 8.

For claim 15:
In line 1, the claim refers to “a smart apparatus”. Nevertheless, in line 5, it refers to a “method”. Hence, it is unclear whether it is an apparatus or method claim.
In line 27, “the first temperature value” lacks of antecedent basis.

For claim 16:
In line 9, it is unclear whether “a first temperature value” is different from claim 15.
In line 1, it is unclear whether it is an apparatus or method claim.
In line 1, “the step” lacks of antecedent basis.

Regarding claims 18-20:
In line 1, it is unclear whether these claims are apparatus or method claims.

For claims 4-7, 9, 11-14, 16, 18-20:
These claims are also rejected as they depend upon a rejected claim.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

September 11, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633